Title: To James Madison from William Madison, 15 February 1815
From: Madison, William
To: Madison, James


        
          Dr Brother.
          Feby 15th. 1815. Madison Cty
        
        I promised myself much satisfaction in stayg with you a few days on my return from Maryland, but the Enemy having ascended the Rappahanock and my recg orders to march to meet them produced a different arrangement. After crossing the Potomac it was ascertained that the enemy had decended the river. Genl Scott then directed me to proceed to Fredbg and discharge the troops. I cannot express to you the great pleasure I derived from an acquaintance with Genl Scott. Surely under such Commanders as him and Jackson success wd invariably attend our arms. Under such officers (particularly Scott) and to command regular troops, I should be devoted to the service. I believe Scott is not a stranger to my inclination but I fear there is no room for me and if there was considerations peculiar to yourself would obviate my wishes. I think the crisis requires every man to be actively engaged.
        What think you of the Troops proposed to be raised by a late act of the Legislature of this State? Will the Genl Government, by the confind service such Troops are bound to perform, be compensated for clothing subsisting &c &c. Will they not be, by their not being constantly in service, a Kind of Mongrel Soldiers—neither regulars nor militia? But above all—will not the exorbitant hire, that will be given, which is at the discretion of a majority of the Class who perhaps hold little or no property, so entirely destroy the recruiting service in this State as to make it useless to employ any Officers on that duty? The example may be followed by other States: and then Government be without an army to make any impression on the territories of the Enemy. The people I believe would cheerfully acquiess in any measure calculated to produce an efficient Soldier but where the

term and sphere of service are so limitted and the benefit so local strong objections are entertained. And after all the militia will still be liable to be call a greater distance from home than these half way regulars. Beware of Ann Arundel for he is rancorous in his dislike of the Administration and every member of it. He has so often changed sides that none have any confidence in him, even the federalists, tho they may use him, hold him in contempt, he was principally instrumental in frustrating the operations of the Troops under me on the 31st of Oct. as to prevent their being more successful—in that Quarter he is spoken very freely of—his representations of the occurrencies of that day, to Gov Winder contain a tissue of falsehoods—but more of this when we meet.
        We have had a hard Winter, fortunately the ground has been coverd with Snow. Capt Eddins will go over the mountain for Clover Seed. Your concerns under his management are going on well. Our Mother enjoys he⟨r⟩ health. Poor Old Jack had bid adieu to all ⟨before⟩ I return home—a few days before his death with great composure he sent word to Mother bidding her good bye.
        I have inclosed a few lines to Robert which I wish to be forwd. We have not heard a word from him since I returned home. Give my best Affections to my Sister. Adieu
        
          Wm Madison
        
      